DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 07/12/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 07/12/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 07/12/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the claim objections other than what is set forth below have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 07/12/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 07/12/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 7, 13 and 15 are objected to because of the following informality:  
Claim 7 recites, “the beams of the plurality of beams” (line 2). It is suggested to amend it to remove “the beams of” to avoid antecedent basis issue. 
Claim 13 recites, “when the threshold count ...” (line 2). It is suggested to replace it with “when a threshold count ...” for clarity. 
Claim 15 recites, “... of the plurality of beams: implementing ...” (line 2). It is suggested to replace it with “... of the plurality of beams, implementing ...” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites, “a plurality of transmission power levels” (line 4). It is unclear in what relationship it is associated with “a plurality of transmission power levels” (last second line of claim 1). For the sake of examination purpose only, it is interpreted as best understood.
Claim 17 is also rejected since it is directly dependent upon the rejected claim 16, as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-5, 10, 12, 14-19, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US Publication No. 2014/0376466) in view of “Power ramping procedure for multi-beam case”, 3GPP TSG RAN WG1 Meeting #89 (R1-1708368), Hangzhou, P.R. China 15th - 19th May 2017 (hereinafter, “3GPP1”) and further in view of Park et al (US Publication No. 2021/0127425).
Note that Park claims priority of US Provisional Application No. 62/470,889 filed 
03/14/2017, thus Park is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 08/11/2017.

Regarding claim 1, Jeong teaches, a method of operating a communication device [FIG. 6; ¶0072-0083, a method of operating a mobile station (MS)], comprising: 
receiving, from a base station of a wireless network [FIG. 6; ¶0073; step 601, from BS of a wireless network to which the MS and the BS belong], a control message indicative of at least one parameter for a random access message which comprises a random access preamble [FIG. 6; ¶0073, (the MS) receives necessary information indicative of a parameter for the random access; see, ¶0080; step 611, note that the MS transmits random access preamble(s) based on the received necessary information]; and 
transmitting, on a plurality of beams selected in accordance with at least one retransmission parameter, a plurality of retransmissions of the random access message [FIG. 6; ¶0073-0077; steps 605-613, transmitting, on a plurality of beams (1 ≤ i ≤ NMS.Tx) selected in accordance with a parameter corresponding to the number of the beams NMS,TX of the selected beam subset (i.e., retransmission parameter; note that the parameter NMS,TX is used by the MS to determine whether to transmit the random access preamble via another beam), a plurality of retransmission of the random access preambles (which correspond to each of the plurality of beams)], 
wherein said transmitting of a successive one of the plurality of retransmissions is conditional on unsuccessful reception of a preceding one of the plurality of retransmissions [FIG. 6; ¶0077-0080; steps 613-619, the transmitting of the random access preamble via an (i+1)-th beam (i.e., successive one of the plurality of retransmission) is determined upon not receiving (i.e., unsuccessful reception) the random access response to the transmitting of the random access preamble via an i-th beam (i.e., preceding one of the plurality of retransmission)].  
Although Jeong teaches, “receiving, from a base station of a wireless network, a control message indicative of at least one parameter for a random access message which comprises a random access preamble” as set forth above, Jeong does not explicitly teach (see, emphasis), the control message indicative of at least one retransmission parameter, and the plurality of retransmissions of the random access message are transmitted at a plurality of transmission power levels.
However, the features, “a control message is indicative of at least one retransmission parameter” and “the plurality of retransmissions of the random access message are transmitted at a plurality of transmission power levels” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, a control message indicative of at least one retransmission parameter [page 5; section 2.2, preambleTransMax in RACH configuration indicating the number of Msg. 1 retransmissions], and the plurality of retransmissions of the random access message are transmitted at a plurality of transmission power levels [page 4; section 2.1; figure 3; Alt. 3, the plurality of Msg retransmissions are transmitted at a plurality of transmission power levels (see, different power levels shown in figure 3)]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Jeong, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
Although Jeong in view of 3GPP1 teaches, “the plurality of retransmissions of the random access message are transmitted at a plurality of transmission power levels” as set forth above, Jeong in view of 3GPP1 does not explicitly teach (see, emphasis), a plurality of transmission power levels selected based on a quantity of the plurality of beams.
However, Park teaches, a plurality of transmission power levels selected based on a quantity of the plurality of beams [FIG. 15; ¶0156 and 0216-0224, different (maximum) power levels of each beam are determined based on the number of  beams] (US Prov. App. No.: 62/470,889 filed 03/14/2017; see pages 10-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Jeong in view of 3GPP1 with the teachings of Park since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 1 and particularly, "the at least one retransmission parameter" and “the plurality of retransmissions of the random access message are transmitted on the plurality of beams” as set forth above, and Jeong further teaches, wherein the at least one retransmission parameter comprises threshold count of beams for transmitting the plurality of retransmissions of the random access message [FIG. 6; ¶0073-0077; steps 605-613, the retransmission parameter comprises the number of the beams NMS,TX of the selected beam subset (i.e., threshold count of beams)], wherein the plurality of retransmissions of the random access message are transmitted on the plurality of beams selected in accordance with the threshold count of beams [FIG. 6; ¶0073-0077; steps 605-613, the plurality of retransmissions of the random access preambles are transmitted on the plurality of beams (1 ≤ i < NMS.Tx) selected in accordance with the number of the beams NMS,TX of the selected beam subset (i.e., threshold count of beams)].  

Regarding claim 3, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 2 and particularly, "the threshold count of beams" as set forth above. Although Jeong further teaches, 
wherein the threshold count of beams is associated with a count of a contiguous series of beams used for transmitting the plurality of retransmissions of the random access message  [FIG. 6; ¶0073-0077; steps 605-613, the number of the beams NMS,TX of the selected beam subset (i.e., threshold count of beams) is associated with a count of a contiguous series of beams (1 ≤ i < NMS.Tx) used for transmitting the plurality of retransmission of the random access preambles], Jeong does not explicitly teach (see, emphasis), ...  transmitting the plurality of retransmissions of the random access message at the same transmission power level, 3GPP1 further teaches, transmitting the plurality of retransmissions of the random access message at the same transmission power level [page 3; see Alt. 2; figure 2, transmitting a plurality of Msg. 1 retransmission via beams 1-3 at the same transmission power level].

Regarding claim 4, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 1 as set forth above, and Jeong further teaches,  
upon transmitting the preceding one of the plurality of retransmissions, checking whether the preceding one of the plurality of retransmissions has been successfully received [FIG. 6; ¶0073-0077; steps 605-613, upon transmitting the random access preamble via the i-th beam (i.e., preceding one) (step 611), checking whether the random access response to the transmission via the i-th beam has been received (step 613)], and 
aborting said transmitting of the plurality of retransmissions if the preceding one of the plurality of retransmissions has been successfully received [FIG. 6; ¶0073-0077; steps 605-613, ending the process (i.e., aborting said transmitting) of FIG. 6 if the random access response to the transmission via the i-th beam has been received (step 615)].  

Regarding claim 5, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 4 as set forth above, and Jeong further teaches, wherein said checking comprises checking whether a response to the preceding one of the plurality of retransmissions is received from the base station within a predefined time window from transmitting the preceding one of the plurality of retransmissions [FIG. 6; ¶0073-0077; steps 605-613, determining whether the random access response has been received in the next DL period (i.e., predefined time window) from transmitting the transmission via the i-th beam].

Regarding claim 10, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 1 and particularly, "the at least one retransmission parameter" and “the plurality of retransmissions of the random access message are transmitted” as set forth above, and Jeong further teaches, 
wherein the at least one retransmission parameter comprises a threshold count of the plurality of retransmissions [FIG. 6; ¶0081-0083; step 621, the retransmission parameter further comprises the number of the maximum random access attempts MRA MAX (i.e., threshold count of the plurality of retransmissions)], 
the plurality of retransmissions of the random access message are transmitted in accordance with the threshold count of the plurality of retransmissions [FIG. 6; ¶0081-0083; step 621, the plurality of retransmissions of the random access preambles are transmitted in accordance with the number of the maximum random access attempts MRA MAX (i.e., threshold count of the plurality of retransmissions)].  

Regarding claim 12, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 10 as set forth above, and Jeong further teaches, the threshold count of the plurality of retransmissions is associated with a total count of all retransmissions of the random access message at a random access resource [FIG. 6; ¶0081-0083; step 621, the number of the maximum random access attempts MRA MAX (i.e., threshold count of the plurality of retransmissions) is compared with the number of the random access attempts of the MS (i.e., total count of all retransmissions of the random access message at a random access resource; note that all retransmission of the random access message is performed as a certain random access resource)].

Regarding claim 14, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 10 as set forth above, and Jeong further teaches, for the plurality of beams: implementing a global retransmission counter based on the threshold count of the plurality of retransmission [FIG. 6; ¶0081-0083; step 621, for the plurality of beams (1 ≤ i < NMS.Tx), implementing a global retransmission counter MRA (note that the counter MRA is applied to all the plurality of beams (1 ≤ i < NMS.Tx) based on the number of the maximum random access attempts MRA MAX (i.e., threshold count of the plurality of retransmissions)].  

Regarding claim 15, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 10 as set forth above, and Jeong further teaches, implementing a retransmission counter based on the threshold count of the plurality of retransmissions [FIG. 6; ¶0081-0083; step 621, implementing a counter MRA based on the number of the maximum random access attempts MRA MAX (i.e., threshold count of the plurality of retransmissions)], and 3GPP1 further teaches, for each beam of the plurality of beams: implementing a respective retransmission counter [page 3; section 2.1; figure 1; Alt. 1, for each of beams 1-3, a respective retransmission counter is assigned and the counter is reset for every beam switching among the beams].  

Regarding claim 16, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 1 and particularly, “at least one retransmission parameter” as set forth above, and 3GPP1 further teaches, 
wherein the at least one retransmission parameter further comprises a threshold count of transmission power levels [page 3; section 2.1; figure 1; Alt. 1, UL Tx beam switching should be performed after completing power ramping process for a UL Tx beam; note that the power ramping is performed three times (in each UL beam) before a beam is switched, which implies that a threshold count of transmission power levels is “3”], 
wherein the plurality of retransmissions of the random access message are transmitted at a plurality of transmission power levels selected in accordance with the threshold count of transmission power levels [page 3; section 2.1; figure 1; Alt. 1, UL Tx beam switching should be performed after completing power ramping process for a UL Tx beam; note that the plurality of Msg. 1 retransmissions are transmitted at three transmission power levels selected in accordance with the implied threshold count of transmission power levels (3)].  

Regarding claim 17, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 16 and particularly, "the threshold count of transmission power levels" as set forth above, and 3GPP1 further teaches, 
wherein the threshold count of transmission power levels is associated with a count of a contiguous series of transmission power levels for retransmissions of the random access message on the same beam of the plurality of beams [page 3; section 2.1; figure 1; Alt. 1, the implied threshold count of transmission power levels (“3”) shown in figure 1 is associated with a count of a contiguous series of transmission power levels (note that the power levels shown in figure 1 are gradually ramping, thus they are contiguous series of the power levels) of the Msg retransmissions on each beam/same beam of the plurality of beams 1-3].
  
Regarding claim 18, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 1 as set forth above, and Jeong in view of 3GPP1 further teaches, “selecting the plurality of beams in accordance with the at least one retransmission parameters” for at least similar reason applied to “a plurality of beams selected in accordance with at least one retransmission parameter” recited in claim 1, and 3GPP1 further teaches,  
wherein the method further comprises: selecting the plurality of transmission power levels based on a count of the plurality of beams [page 4; section 2.1; figure 3; Alt. 3, transmitting the Msg. 1 retransmission at different power levels based on a count of the plurality of beams; note that the power level is the smallest for a count of the beam 1; the power level is increased for a count of the beam 2; and the power level is further increased for a count of the beam 3].  

Regarding claim 19, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 18 as set forth above, and 3GPP1 further teaches, determining at least one of a count of the plurality of transmission power levels [page 4; section 2.1; figure 4; Alt. 4, the counter of power ramping is controlled per UL Tx beam, which requires a count of transmission power levels is determined based on the count of each of UL Tx beams 1-3], and Park teaches, the plurality of transmission power levels based on the quantity of the plurality of beams [FIG. 15; ¶0156 and 0216-0224, different (maximum) power levels of each beam are determined based on the number of  beams].

Regarding claim 22, Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 1 as set forth above, and 3GPP1 further teaches, avoiding duplicate retransmissions of the random access message at the same transmission power level and on the same beam [page 3; figure 1, power ramping is performed in each beam during retransmissions; note that duplicate retransmission on the same transmission power level and the same beam]. 

Regarding claim 26, claim 26 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable feature.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US Publication No. 2014/0376466) in view of “Power ramping procedure for multi-beam case”, 3GPP TSG RAN WG1 Meeting #89 (R1-1708368), Hangzhou, P.R. China 15th - 19th May 2017 (hereinafter, “3GPP1”) and further in view of Park et al (US Publication No. 2021/0127425) and further in view of Reial et al (US Publication No. 2021/0212123).

Regarding claim 7, although Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 1 and particularly, "the beams of the plurality of beams" as set forth above, Jeong in view of 3GPP1 and Park does not explicitly teach (see, emphasis), wherein the beams of the plurality of beams are allocated to a plurality of beam groups, and wherein the plurality of retransmissions of the random access message are transmitted by iteratively switching through the plurality of beam groups.  
	However, Reial teaches, beams are allocated to a plurality of beam groups, and a plurality of retransmissions of the random access message are transmitted by iteratively switching through the plurality of beam groups [FIG. 10; ¶0089-0095 and 0103, there exist wide beams and narrow beams , and a preamble is initially transmitted in a wide beam (step S120) and the preamble is retransmitted in a narrow beam (S128); note that the retransmission of the random access preamble are transmitted by iteratively switching through the beam groups associated with wide beams and narrow beams] (see also, Reial’793; FIG. 9; ¶0072-0079 and 0084).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Jeong in view of 3GPP1 and Park with the teachings of Reial since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US Publication No. 2014/0376466) in view of “Power ramping procedure for multi-beam case”, 3GPP TSG RAN WG1 Meeting #89 (R1-1708368), Hangzhou, P.R. China 15th - 19th May 2017 (hereinafter, “3GPP1”) and further in view of Park et al (US Publication No. 2021/0127425) and further in view of Fischer et al (US Publication No. 2010/0172299).

Regarding claim 13, Although Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 12 and particularly, "the total count of all retransmissions of the random access message" as set forth above, and 3GPP1 further teaches, when a threshold count ... is reached: ... re-setting a retransmission counter monitoring the count of the plurality of retransmissions [pages 1 and 3, sections 1 and 2.1; figure 1; Alt. 1, when the counter of power ramping is reached (three), resetting the counter monitoring the count of Msg. 1 retransmissions], Jeong in view of 3GPP1 and Park does not explicitly teach (see, emphasis), when a count ... is reached: implementing a random back-off time duration.  
	However, Fischer teaches,  when a count ... is reached: implementing a random back-off time duration [¶0072, when the maximum number of preamble transmissions has been reached, a back-off procedure is performed].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Jeong in view of 3GPP1 and Park with the teachings of Fischer since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, although Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 1 and particularly, "the at least one retransmission parameter" as set forth above, Jeong in view of 3GPP1 and Park does not explicitly teach (see, emphasis), wherein the at least one retransmission parameter is associated with an access service class.  
	However, Fischer teaches, at least one retransmission parameter is associated with an access service class [¶0272-02744, the number of random access attempts is increased to give priority to UE1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Jeong in view of 3GPP1 by including the above-mentioned features, as taught by Fischer because it would provide the system with the enhanced capability of prioritizing random access of user equipment requiring emergence services [¶0272 of Fischer].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US Publication No. 2014/0376466) in view of “Power ramping procedure for multi-beam case”, 3GPP TSG RAN WG1 Meeting #89 (R1-1708368), Hangzhou, P.R. China 15th - 19th May 2017 (hereinafter, “3GPP1”) and further in view of Park et al (US Publication No. 2021/0127425) and further in view of Alam et al (US Publication No. 2013/0329631).

Regarding claim 20, although Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 1 as set forth above, and 3GPP1 further teaches, selecting the plurality of transmission power levels [page 4; section 2.1; figure 3; Alt. 3, transmitting the Msg. 1 retransmission at different power levels], Jeong in view of 3GPP1 and Park does not explicitly teach (see, emphasis), selecting a transmission power level based on channel measurements.
However, Alam teaches, selecting a transmission power level based on channel measurements [FIG. 5; ¶0092, (UE) determines a new power level of RACH request based on RSRP measurement results].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Jeong in view of 3GPP1 and Park by including the above-mentioned features, as taught by Alam because it would provide the system with the enhanced capability of stably providing a connection establishment within dynamically changing radio environment [¶0009 of Alam].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US Publication No. 2014/0376466) in view of “Power ramping procedure for multi-beam case”, 3GPP TSG RAN WG1 Meeting #89 (R1-1708368), Hangzhou, P.R. China 15th - 19th May 2017 (hereinafter, “3GPP1”) and further in view of Park et al (US Publication No. 2021/0127425) and further in view of Ye et al (US Publication No. 2012/0149422).

Regarding claim 27, although Jeong in view of 3GPP1 and Park teaches, all the limitations of claim 26 and particularly, “the at least one retransmission parameter” as set forth above, Jeong in view of 3GPP1 and Park does not explicitly teach (see, emphasis), determining the at least one retransmission parameter based on a traffic load at the base station. 
	However, Ye teaches, determining the at least one retransmission parameter based on a traffic load at the base station [FIGS. 2;-3 ¶0017, 0021 and 0025, determining an offset (to be added to previous transmission power value for retransmission) based on a traffic load of network].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Jeong in view of 3GPP1 and Park with the teachings of Ye since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469